Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-25-2005

Thomas v. Williamson
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2420




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Thomas v. Williamson" (2005). 2005 Decisions. Paper 348.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/348


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-2420
                                   ________________

                                 FRANKIE THOMAS,

                                              Appellant

                                             v.

                         TROY WILLIAMSON, Warden;
                      U.S. PENITENTIARY ALLENWOOD;
                 ATTORNEY GENERAL OF THE UNITED STATES
                    ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                              (D.C. Civ. No. 05-cv-00278)
                      District Judge: Honorable Sylvia H. Rambo
                    _______________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                 SEPTEMBER 6, 2005

              Before: ALITO, SMITH AND COWEN, CIRCUIT JUDGES

                                (Filed October 25, 2005)

                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Frankie Thomas was convicted of armed bank robbery and use of a firearm in

relation to a violent crime. In 1996 the District Court sentenced him to consecutive terms
of 262 months’ and sixty months’ imprisonment respectively. In calculating Thomas’s

bank robbery sentence the court added three points under USSG §§ 4A1.1(d) and (e)

because he committed the robbery while on parole from a state sentence.

       The following year, while Thomas was serving his federal sentence, the Bureau of

Prisons received a request from the Pennsylvania Parole Board for a detainer against

Thomas for the parole violation arising out of the bank robbery. The BOP deemed the

request to have complied with BOP policy and procedures and honored it accordingly; a

detainer remains in effect against Thomas unless and until the Parole Board authorizes its

removal in writing, and he will be returned to state custody for a parole violation hearing

after he has served his federal sentence.

       In 2005 Thomas filed a habeas corpus petition pursuant to 28 U.S.C. § 2241.

According to Thomas, the detainer altered his custody classification with the BOP and

thereby rendered him ineligible for participation in various programs, for certain good-

time credits, and for placement in a Community Correctional Center. He argues that the

detainer violates the Supremacy Clause because when Congress enacted the Sentencing

Reform Act of 1984 and established the sentencing guidelines, notably USSG §§

4A1.1(d) and (e), it intended to preempt state law with regard to prisoners whose crimes

both violated federal criminal law and their state parole. Thus, when the District Court

enhanced Thomas’s sentence under USSG §§ 4A1.1(d) and (e), Pennsylvania was barred

from punishing him for the parole violation. He also argues that the BOP has violated its



                                             2
procedures, set forth in BOP Program Statement 5800.13 ¶ 703, in accepting the detainer.

As relief, Thomas “seeks immunity from the . . . detainer subjecting him to jeopardy.”

       Noting that Thomas has cited no case law or statutory comment in support of his

argument, the District Court rejected his claim citing the “dual sovereignty” doctrine,

pursuant to which both the federal government and a state government can punish

violations of their respective laws arising out of the same acts. Enhancement of

Thomas’s federal sentence was an appropriate response to his recidivism, while

Pennsylvania has a legitimate interest in punishing parole violations. Moreover, Thomas

has not shown how the effects, if any, of the detainer on the execution of his federal

sentence violate his due process rights. Thomas filed documents which the court

construed collectively as a motion for reconsideration. After the court denied the motion,

Thomas appealed.1

                                             I

       We agree with the District Court that Thomas’s petition is meritless. Thomas has

provided no support for his contention that Congress intended, though USSG § 4A1.1, to

deny states the authority to punish parole violations. We note that although Thomas

presents his argument in terms of the Supremacy Clause, it could also be construed as a

double jeopardy argument. Either way, it fails, and for the same reason:




  1
   We have jurisdiction under 28 U.S.C. § 1291. Our review is plenary. Bakhtriger v.
Elwood, 360 F.3d 414 (3d Cir. 2004).

                                             3
       [T]he [Supreme] Court has uniformly held that the States are separate sovereigns
       with respect to the Federal Government because each State’s power to prosecute is
       derived from its own ‘inherent sovereignty,’ not from the Federal Government . . .
       . It follows that an act denounced as a crime by both national and state
       sovereignties is an offense against the peace and dignity of both and may be
       punished by each.”

Heath v. Alabama, 474 U.S. 82, 89 (1985). That being so, enhancing Thomas’s federal

sentence under USSG § 4A1.1 did not preclude Pennsylvania from lodging a detainer

against him as a parole violator.

       Nor is there merit in any of Thomas’s other arguments. To the extent that he

alleges that the procedures for lodging the detainer were not properly followed, the

attachments to his petition indicate otherwise.2 Accordingly, we will affirm the judgment

of the District Court. The motion for appointment of counsel is denied.




  2
    We need not reach the appellees’ argument that Thomas should have pursued an
action against the pertinent state authorities instead of filing his section 2241 petition.